Exhibit 10.2

March 15, 2006

[Name]

[Title]

 

Re: WESTLAKE CHEMICAL CORPORATION

RESTRICTED STOCK AWARD

Dear :

Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted an award (“Award”) of              shares of Common Stock of
the Company (“Restricted Stock”). This Award is granted effective March 15, 2006
(the “Grant Date”), subject to the following terms and conditions:

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Westlake Chemical Corporation 2004 Omnibus Incentive Plan
(the “Plan”) and administrative interpretations thereunder, if any, which have
been adopted by the Administrator and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.

2. Vesting Schedule.

(a) This Award shall vest in accordance with the following schedule:

 

Period Beginning

  

Per Cent of Shares Vested

March 15, 2007

   33 1/3%

March 15, 2008

   33 1/3%

March 15, 2009

   33 1/3%

You must be in continuous regular, full-time employment with the Company or any
of its Subsidiaries from the Grant Date through the date this Award is scheduled
to vest in order for the Award to vest. During the period of time between the
Grant Date and the earlier of the date the Restricted Stock vests or is
forfeited, the Restricted Stock will be evidenced by a book entry account in the
Company’s records. Fractional shares will be rounded for purposes of vesting in
accordance with Plan policy.

(b) All Restricted Stock subject to this Award shall vest, irrespective of the
limitations set forth in subparagraph(a) above, in the event of your termination
of employment with the Company or any of its Subsidiaries due to death.

3. Forfeiture of Award. If your employment terminates other than by reason of
death, all unvested Restricted Stock as of the termination date shall be
forfeited.

4. Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock shall vest as set
forth in Paragraph 2 and shall be distributed to you (or your beneficiary) as
soon as practicable after the Restricted Stock vests. Distribution of Common
Stock will be subject to withholding taxes as described in Paragraph



--------------------------------------------------------------------------------

5, and may be in a form selected by the Company, in its discretion, including
deposit into a custodial account or delivery of a stock certificate.

5. Withholding. At the time of issuance of Common Stock upon the vesting of the
Restricted Stock, the Company shall withhold an appropriate number of shares of
Common Stock, having a Fair Market Value determined in accordance with the Plan,
equal to the amount necessary to satisfy the minimum federal, state and local
tax withholding obligation with respect to this Award. The distribution of
Common Stock described in Paragraph 4 will be net of such shares of Common Stock
that are withheld to satisfy applicable taxes pursuant to this Paragraph. In
lieu of withholding of shares of Common Stock, the Administrator may, in its
discretion, authorize tax withholding to be satisfied by a cash payment to the
Company, by withholding an appropriate amount of cash from base pay, or by such
other method as the Administrator determines may be appropriate to satisfy all
obligations for withholding of such taxes. No election under section 83(b) of
the Internal Revenue Code shall be permitted with respect to this Award.

6. Assignment of Award. Your rights under the Plan and this Restricted Stock
Award are personal; no assignment or transfer of your rights under and interest
in this Award may be made by you other than by will or by the laws of descent
and distribution.

7. Dividends and Voting Rights. You are entitled to receive all dividends and
other distributions made with respect to Restricted Stock registered or held in
book entry in your name and you are entitled to vote or execute proxies with
respect to such Restricted Stock, unless and until the Restricted Stock is
forfeited.

8. No Employment Guaranteed. No provision of this Restricted Stock Award shall
give you any right to continued employment with the Company or any Subsidiary.

9. Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
and the issuance and delivery of the Common Stock are subject to compliance with
all applicable requirements of law. In addition, the Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulations of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted.

10. Governing Law. This Restricted Stock Award shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

In conjunction with this award we are required to provide you with the latest
relevant SEC filings by the Company; therefore, we refer you to the SEC Filings
section of our web page, www.westlakechemical.com . If you have any questions
regarding this award, you may contact Mr. David Hansen, Sr. Vice President,
Administration, at 713-960-9111.

 

Yours very truly,

/s/ Albert Chao

Albert Chao President and Chief Executive Officer

 

-2-